Per Curiam:
We are of the opinion that our decision in Cleveland v. City of Watertown (179 App. Div. 954), holding chapter 444 of the Laws of 1914 unconstitutional, requires an affirmance of this order. We think that if that act is unconstitutional, the curative act (Laws of 1916, chap. 530) is likewise unconstitutional, for the reason that the act was not accepted by the legislative body of the city. We are of the opinion that the four councilmen who assumed to act for the city under the curative act were neither a de jure nor a defacto legislative body of the city. All concurred, except Foote, J., *915who dissented upon the ground that the curative act of 1916 was “ accepted by the city ” within the meaning of section 2 of article 12 of the Constitution. Order affirmed, without costs.